10

ll

12

13

14

15

16

l'i'

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT sEATTLE
JosHUE LEE REDDING,
Piainaff, ease N@. c 1 8-1 536-mn
V_ oRDER 0F PARTIAL DlsMIssAL
AND DIRECTING sEvaCE BY
sNoHoi\/nsn CoUNTY JAIL, er al., CLERK
Defendants.

 

 

 

The Court, has reviewed the Report and Recommendation and any objections or responses
to that, and the remaining record, and Orders as follows:

1. The Report and Recornmendation is ADOPTED;]

2. Plaintist claims against Snohomish County Ja:il, Charles Mitchell, Major J. Kane,
and an unnamed nurse are DISMISSED with prejudiee. These defendants shall be
terminated from the docket.

3. The Court further orders the following:

Service by Clerk
The Clerk is directed to send to defendant Snohomish County Jail ()i`ficer “CO Griiith

# 6121 by first class mail: a copy of plaintiffs complaint and attachments, (Dkt. 4) the Report

 

' The Court adopts all parts ofthe Report and Reeornmendation except that the name “Mitchell” is mistakenly listed
instead of“Gritith” on page 2, line ll and on page 3, line 4.

ORDER OF PARTIAL DISMISSAL - l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

and Recommendation and this Order, two copies of the Notice of Lawsuit and Request for
Waiver of Service of Summons, a Waiver of Service of Summons, and a return envelope,
postage prepaid, addressed to the Clerk’s oftice. A courtesy copy shall also be provided to the
Snohomish County Prosecuting Attorney, Mark Roe.

Response Reguired

Defendant shall have 30 days within which to return the enclosed waiver of service of
summons If defendant timely returns the signed waiver, defendant shall have 60 days after the
date designated on the notice cf lawsuit to file and serve an answer to the complaint or a motion
permitted under Rule 12 of the F ederal Rules of Civil Procedure.

If defendant fails to timely return the signed waiver, defendant will be personally served
with a summons and complaint, and may be required to pay the full costs of such service,
pursuant t_o Rule 4(d)(2). A defendant who has been personally served shall file an answer or
motion permitted under Rule 12 Within 30 days after service.

Defendant MUST serve a Rand notice concurrently with any motions to dismiss based
on a failure to exhaust and motions for summary judgment so that pro se prisoner plaintiffs will
have fair, timely and adequate notice of what is required of them in order to oppose those
motionsl Woods v. Carey, 684 F.3d 934 (9th Cir. 2012). The Ninth Circuit set forth model
language for such notices:

A motion for summary judgment under Rule 56 of the F ederal
Rules of Civil Procedure will, if granted, end your case.
General1y, summary judgment must be granted when there is no
genuine issue of material fact _ that is, if there is no real dispute
about any fact that would affect the result of your case, the party
who asked for summary judgment is entitled to judgment as a
matter of law, which will end your case. When a party you are
suing makes a motion for summary judgment that is properly
supported by declarations (or other sworn testimony), you cannot

simply rely on what your complaint says. lnstead, you must set out
specific facts in declarations, depositions, answers to

AND DIRECTING SERVICB BY CLERK » 2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

interrogatories, or authenticated documents, as provided in Rule
56(e), that contradict the facts shown in the defendant’s
declarations and documents and Show that there is a genuine issue
of material fact for tri al. If you do not submit your own evidence
in opposition, summary judgrnent, if appropriate, may be entered
against you. If summary judgment is granted, your case will be
dismissed and there will be no trial.

Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (emphasis added).

Defendants who do not file and servc, in a separate document, the required Ramf
notice will face (a) immediate denial of their motions with leave to refile and (b) possible
monetary sanctions.

Filing and Service by Parties Generaliy

All attorneys admitted to practice before this Court are required to tile documents
electronically via the Court’s CM/ECF system. All non-attorneys, such as pro se parties and/or
prisoners, may continue to file a paper original with the Clerk. All filings, whether filed
electronically or in traditional paper format, must indicate in the upper right hand corner the
name of the Magistrate Judge to whom the document is directed.

When an electronic filing exceeds 50 pages in length, a paper copy of the document (with
tabs or other organizing aids as necessary) shall be delivered to the Clerk’s Office for chambers.
The chambers copy must be clearly marked with the words “Courtesy Copy of Electronic Filing
for Chambers.” A party filing a paper original does not need to file a chambers copy.

Additionally, any document filed with the Court must be accompanied by proof that it
has been served upon all parties that have entered a notice of appearance in this case.

ML`OHS

Regarding the filing of motions before the Court, the parties are directed to review Local

Rule CR 2 in its entirety. A few important points are highlighted below:

Any request for court action shall be set forth in a motion, properly filed and served.

AND DIRECTING SERVICE BY CLERK - 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Pursuant to Local Rule CR ?(b), any argument being offered in support of a motion shall be
submitted as a part of the motion itself and not in a separate documentl The motion shall
include in its caption (immediately below the title of the motion) a designation of the date
the motion is to be noted for consideration upon the court’s motion calendar.

In all instances where one of the parties to a lawsuit is incarcerated, _a_l_l categories of non-
dispositive motions not listed in Local Rulc CR 7(d)(1) must be noted for the third Friday after
the date of filing and service. See Local Rule CR ?(d)(2).

All dispositive motions Shall be noted for consideration no earlier than the fourth Friday
following filing and service of the motion.

No Direct Communications with District Judge or Magistrate Judge

No direct communication is to take place with the District Judge or Magistrate Judge with
regard to this case. All relevant information and papers are to be directed to the Clerk.

The Clerk is directed to send a copy of this Order and the General Order to plaintiff and a
copy of this Order to the assigned District Judge.

DATED this 18th day of January, 2019.

 

United State listrict Judge

AND DlRECTlNG SERVICE BY CLERK - 4

 

